DETAILED ACTION
Claims 1-15 and 18-34 are canceled.  Claims 35-49 are new.  A complete action on the merits of pending claims 16, 17, and 35-49 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	Acknowledgment is made to Applicant’s amendments filed 2/18/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 35-37, 43, 44, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom et al US 5749558 (Sjostrom).
Regarding claim 16, Sjostrom teaches providing a system including a handpiece (Fig. 1 handpiece 30) with a motor drive (Fig. 1 motor 36), a first sensor (Fig. 1 Hall effect sensors 34), and a second sensor (Fig. 1 other sensor 34); and a probe (Fig. 1 10) with a proximal hub (Fig. 1 hub 12)and an elongate shaft that extends about a longitudinal axis to a working end of the probe (Fig. 1 14), the proximal hub configured for detachable coupling to the handpiece (Fig. 1), the motor drive configured to couple to a rotating drive coupling in the proximal hub when the hub is coupled to the handpiece, the rotating drive coupling rotatable to actuate a motor-driven component in the working end of the probe (col 4 lines 21-29 drive shaft 18), wherein the hub carries a 

Therefore, it would have been obvious to one or ordinary skill in the art before the invention was effectively filed to have the device placed in an upward or downward configuration since there are only 4 configurations to put the probe in relative to the housing.  The user would make the determination based on the surgical needs and space provided in the target site. 
Regarding claim 17, Sjostrom teaches further comprising selecting a controller algorithm for operating the probe based on the identified upward orientation or downward orientation of the working end of the probe (col 4 lines 1-6 motorizing operations are based on the device identification).  
Regarding claim 35, Sjostrom further comprising activating the motor drive to rotate the rotating drive coupling and thereby actuate the motor-driven component in the working end of the probe (col 3 lines 56-67 and Fig. 1).  
Regarding claim 36, Sjostrom wherein said activating causes the motor-driven component in the working end of the probe to rotate relative to the handpiece (col 3 lines 56-67 and Fig. 1).  
Regarding claim 37, Sjostrom wherein said activating causes the motor-driven component in the working end of the probe to reciprocate relative to the handpiece (col 3 lines 56-67 and Fig. 1).  
Regarding claim 43, Sjostrom teaches wherein the motor-driven component includes a rotating cutting member (col 3 lines 56-67).  
Regarding claim 44, Sjostrom teaches wherein the rotating cutting member is part of an inner sleeve that is concentrically received within an outer sleeve (col 3 lines 56-67).  
Regarding claim 46, Sjostrom teaches wherein the first independent magnet and the second independent magnet are identified as having the same magnetic field strength (col 1 lines 33-35, col 2 lines 1-4, col 3 lines 56-58 there are up to 4 magnets in the allotted holes that determine the coding, thus when there is a magnet in all the holes the strength would be the same).  
Regarding claim 47, Sjostrom teaches wherein the rotational parameter of the rotating drive coupling is a rotational position of the rotating drive coupling (col 4 lines 21-28).  
Regarding claim 48, Sjostrom teaches wherein the rotational parameter of the rotating drive coupling is a rotational speed of the rotating drive coupling (col 1 lines 34-36).
Regarding claim 49, Sjostrom teaches wherein the second magnetic component is in a fixed predetermined rotational relationship to the motor-driven component in the working end of the probe (Fig. 1 and Fig. 5).
Claims 38, 40-42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom, as applied to claims 16 and 35, and further in view of Matsaitis et al US 20130085498 (Matsaitis).
Regarding claims 38, 40-42, and 45, Sjostrom teaches the magnets and sensors and wherein the outer sleeve includes a window (col 3 lines 56-67).
Sjostrom does not explicitly teach wherein said activating rotates the rotating drive coupling at least 180⁰, determining a rotational position of the rotating drive coupling and a corresponding position of the motor-driven component in the working end of the probe using a positioning algorithm responsive to the second signal, wherein the second signal is based on sensing varying magnet parameters of the third independent magnet and the fourth independent magnet with the second sensor as the rotating drive coupling rotates, de-activating the motor drive at a selected rotational position of the rotating drive coupling, comprising dynamically braking the motor drive to thereby stop rotation of the rotating drive coupling and stop actuation of the motor-driven component in a selected stop position.
Matusaitis, in an analogous arthroscopy method, teaches where the rotation can be at least 180 degrees of motion.   Matusaitis also teaches determining the rotation 
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the method of Sjostrom with Matusaitis so the surgeon can determine what amount of cutting room they would desire during the procedure and change it from the stop position if needed (Matusaitis par. [0052]).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom, as applied to claim 16, and further in view of Mark et al US 8357175 (Mark).
Regarding claim 39, Sjostrom teaches sensing varying strengths of the third independent magnet and the fourth independent magnet with the second sensor as the rotating drive coupling rotates, 
Sjostrom does not explicitly teach calibrating a rotational position of the rotating drive coupling responsive to the varying strength of the third independent magnet and the fourth independent magnet to thereby increase accuracy in calculating the sensed strength of the third independent magnet and the fourth independent magnet.  
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the method of Sjostrom with the calibration of Mark determine if there is an offset that is needed in the device for a procedure (Mark col 26 lines 9-20).
Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards US 20140100567 is an arthroscopy device that uses magnets for alignment of the probe end (par. [0054]-[0056] and Figs. 3 and 6A-B).  Edwards is pertinent because of what it discloses pertaining to the claimed method and may be of consequence in subsequent actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794